Per Curiam.
We are satisfied that Moran was trustee defacto. This is shown by the record of the meeting, by the appeal taken by the present defendant for the purpose of setting aside Moran’s election, and by the decision of the superintendent ordering a new election. As such, his written contract with the plaintiff was binding. That writing, accepted by her, constituted the contract, whatever prior verbal agreement there may have been. It is hardly possible in any case that a written contract should be made, unless the parties have previously arranged the. matter verbally. The writing supersedes all the verbal arrangements. The plaintiff performed her part of the contract so far as she was permitted. She was therefore entitled to recover for what she had performed, and damages for what she lost by being prevented from performing. The complaint contained only one count, but no objection was taken to this form of pleading. The plaintiff’s inability to obtain other work after she was discharged by the defendant was proved. We see no error in the trial. Judgment affirmed, with costs against defendant personally. All concur.